Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 27, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant separated from his employment as a route collector for a vending machine company and applied for unemployment insurance benefits. At that time, he advised the local unemployment insurance office that he quit his job due to an argument with his supervisor over productivity. At the hearing, however, claimant testified that the supervisor discharged him for lack of available work. The Unemployment Insurance Appeal Board rejected claimant’s testimony in light of his “clear and unequivocal” statement to the local unemployment insurance office that he resigned from his job and ruled that claimant voluntarily left his employment without good cause. As the resolution of credibility issues is within the sole province of the Board (see, Matter of Spinelli [Commissioner of Labor], 250 AD2d 920), and since neither a disagreement with a supervisor nor criticism of an employee’s job performance by a supervisor constitute good cause for leaving one’s employment (see, Matter of Ikoli [Commissioner of Labor], 249 AD2d 673), we find that substantial evidence supports the Board’s decision. The decision of the Board is, accordingly, affirmed.
White, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.